Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 3-8-2022. 
2.        Claims 1 - 7, 9, 11 - 13, 15, 17 - 24 are pending.  Claims 1 - 3, 5, 7, 9, 11 - 13, 15, 18 - 20 have been amended.  Claims 8, 10, 14, 16 have been canceled.  Claims 1, 19, 20 are independent.   This application was filed on 2-1-2019.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 3-8-2022, with respect to the rejection under Hammad in view Bates have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hammad in view Bates and further in view of Walker. 

A.  Applicant argues on page 13 of Remarks:    ...   there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings.' Second, there must be a reasonable expectation of success. Finally, the prior art reference (or references when combined) must teach or suggest all the claim limitations.

    The Examiner respectfully disagrees. A 103 rejection based on multiple references is a legitimate technique according to the MPEP.   The 103 rejection allows portions of the rejection citations for a claimed invention to come from different prior art references.   The rejection to each independent and dependent claim includes a citation from the referenced prior art that discloses the basis for the rejection.  Each obviousness combination clearly indicates the claim limitation(s) the combined referenced prior art teaches.  In addition, a cited passage from the referenced prior art indicates the motivation for the obviousness combination.  Each obviousness combination’s disclosure is equivalent to the Applicant’s claim limitation(s) for the claimed invention.    
    Hammad is in the same field of endeavor as the claimed invention. The prior art and claimed invention disclose the processsing of electronic documents and determining whether the documents comply with a set of predefined criteria or attributes.   

B.  Applicant argues on page 13 of Remarks:    ...   teachings of Hammad about ranking search result documents to a user query based on one or more user attributes, where the user attributes are involved with bias measures indicating the bias of the user to access the search result document, based on behavior of other users sharing the same one or more user attributes.

    The Examiner respectfully disagrees.  Hammad is in the same field of endeavor as the claimed invention. The prior art and claimed invention disclose the processsing of electronic documents and determining whether the documents comply with a set of predefined criteria or attributes.  In addition, Walker discloses attributes associated with sensitive information. (see Walker col 27 lines 52-56: Personally Identifiable Information (PII) is information that can be used, either on its own, or with other information, to uniquely identify or locate a person; All PII stored electronically must be categorize and sufficiently protected according to level of risk of exposure to the individual; col 28, lines 28-32: all data added to InteracVault products is classified based on its level of sensitivity, value and criticality to an individual; the classification of each data element determines how it is managed and whether the data needs to be encrypted; the overall document classification is assigned the highest rating (i.e. high water mark) of all of the metadata fields associated with the document stored; (PII information, classified information, protected information))

C.  Applicant argues on page 14 of Remarks: A predefined criterion that identifies sensitive information, in combination with the claim as recited as a whole, is very different than and is not rendered obvious by the user attributes and bias measurements disclosed by Hammad, alone or in combination with Bates.

    The Examiner respectfully disagrees. A predefined criterion is analogous to attributes associated with one or more entities.  And, Walker discloses attributes associated with sensitive information. (see Walker col 27 lines 52-56: Personally Identifiable Information (PII) is information that can be used, either on its own, or with other information, to uniquely identify or locate a person; All PII stored electronically must be categorize and sufficiently protected according to level of risk of exposure to the individual; col 28, lines 28-32: all data added to InteracVault products is classified based on its level of sensitivity, value and criticality to an individual; the classification of each data element determines how it is managed and whether the data needs to be encrypted; the overall document classification is assigned the highest rating (i.e. high water mark) of all of the metadata fields associated with the document stored; (PII information, classified information, protected information))  

D.  Applicant argues on page 14 of Remarks:    ...   independent claims 19 and 20 as amended are non- obvious over the applied references at least for analogous reasons as those set forth above with respect to claim 1   ...   . 

Independent claims 19, 20 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claims 19, 20.

E.  Applicant argues on page 14 of Remarks: Claims 2-4, 7, 12, and 18 as amended incorporate the subject matter of claim 1 as amended, and are non-obvious over the applied references at least for the reasons set forth above with respect to claim 1 as amended,   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

F.  Applicant argues on page 14 of Remarks:    ...   incorporating by dependency the subject matter of claim 1 as amended, for at least the same reasons as discussed above with reference to claim 1 as amended, as well as due to the further non-obvious subject matter of each of these respective claims   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

G.  Applicant argues on page 15 of Remarks: Hammad and Bates are too different and address completely separate problems, such that a person of ordinary skill in the art would not have had or perceived a reason or motivation to make the proposed combination of references to arrive at the subject matter of claim 1.

    The Examiner respectfully disagrees.  A 103 rejection based on multiple references is a legitimate technique according to the MPEP.   The 103 rejection allows portions of the rejection citations for a claimed invention to come from different prior art references.   The rejection to each independent and dependent claim includes a citation from the referenced prior art that discloses the basis for the rejection.  Each obviousness combination clearly indicates the claim limitation(s) the combined referenced prior art teaches.  In addition, a cited passage from the referenced prior art indicates the motivation for the obviousness combination.  Each obviousness combination’s disclosure is equivalent to the Applicant’s claim limitation(s) for the claimed invention.    
    Hammad is in the same field of endeavor as the claimed invention. The prior art and claimed invention disclose the processsing of electronic documents and determining whether the documents comply with a set of predefined criteria or attributes. 

H.  Applicant argues on page 15 of Remarks:    ...   Applicants respectfully submit that the proposed combination of references did not form a proper basis for rejection under $103, and, independently of the amendments and remarks presented above, request that the rejection therefore be reconsidered and withdrawn.

    The Examiner respectfully disagrees.  A 103 rejection based on multiple references is a legitimate technique according to the MPEP.  The 103 rejection allows portions of the rejection citations for a claimed invention to come from different prior art references.   The rejection to each independent and dependent claim includes a citation from the referenced prior art that discloses the basis for the rejection.  Each obviousness combination clearly indicates the claim limitation(s) the combined referenced prior art teaches.  In addition, a cited passage from the referenced prior art indicates the motivation for the obviousness combination.  Each obviousness combination’s disclosure is equivalent to the Applicant’s claim limitation(s) for the claimed invention.    
    Hammad is in the same field of endeavor as the claimed invention. The prior art and claimed invention disclose the processsing of electronic documents and determining whether the documents comply with a set of predefined criteria or attributes. 

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 4, 12, 18 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US Patent No. 9,436,742) in view of Bates et al. (US Patent No. 5,977,972) and further in view of Walker (US Patent No. 9,760,697).     	

Regarding Claim 1, 19, 20, Hammad discloses a method, and a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform a method, and a system, the methods and the system comprising:
(i) applying, by one or more processing devices, a first statistical test process to a first subset of electronic documents, the first statistical test process estimating whether or not content of the documents of the first subset complies with a predefined criterion; (see Hammad col 1, lines 18-22: ranking search result documents for a query of a user based on one or more attributes that are associated with one or more of the search result documents; user attributes and bias measurements for the documents are determined based on indicated interactions with documents by a set of users associated with user attributes; col 15, lines 36-38: only the X highest bias measures and associated user attributes and/or the X lowest bias measures and associated user attributes are processed and retained; (bias measures: measurements or generated statistics associated with user attributes; statistical test process information)) and  
(ii) in response to a result of the first statistical test process, estimating that the documents of the first subset do not comply with the criterion, selecting, by the one or more processing devices, a part of the documents of the first subset, and moving, by the one or more processing devices, the part of the documents to a second subset of the documents. (see Hammad col 3, lines 8-13: identifying additional indicated interactions with given documents by a second set of users; second set of users including users non-associated with first user attributes and indicated interactions with given documents; col 3, lines 23-31)   
 (iii) applying, by the one or more processing devices, a second statistical test process to the second subset of the documents, the second statistical test process calculating at least one statistical metric related to the documents of the second subset. (see Hammad col 3, lines 8-13: identifying additional indicated interactions with given documents by a second set of users; second set of users including users non-associated with first user attributes and indicated interactions with given documents; col 3, lines 23-31: identifying second user attributes indicated interactions with given documents by a third set of users associated with second user attribute; determining second user attribute bias measures (statistical information) with second user attribute)   

Although Hammond discloses applying a second test process in response to the first statistical process, Hammad does not specifically disclose documents of a first subset that do not comply with criterion, and selecting a part of the documents for a second subset. 
However, Bates discloses: 
(ii) in response to a result of the first statistical test process, estimating, by the one or more processing devices, that the documents of the first subset do not comply with the criterion, selecting, by the one or more processing devices, a part of the documents of the first subset, and moving, by the computer device, the part of the documents to a second subset of the documents. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit (i.e. threshold) then a loop is initiated to process each link of document; if document does match search criteria additional searching is performed to determine if any descendant documents (second subset) match search criteria; (second subset of documents processed)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad for documents of a first subset that do not comply with criterion, and selecting a part of the documents for a second subset as taught by Bates.  One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)   

Hammad-Bates does not specifically disclose for (i) a predefined criterion that identifies sensitive information.  
However, Walker discloses for (i) a predefined criterion that identifies sensitive information. (see Walker col 27 lines 52-56: Personally Identifiable Information (PII) is information that can be used, either on its own, or with other information, to uniquely identify or locate a person; All PII stored electronically must be categorize and sufficiently protected according to level of risk of exposure to the individual; col 28, lines 28-32: all data added to InteracVault products is classified based on its level of sensitivity, value and criticality to an individual; the classification of each data element determines how it is managed and whether the data needs to be encrypted; the overall document classification is assigned the highest rating (i.e. high water mark) of all of the metadata fields associated with the document stored; (PII information, classified information, protected information))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates for (i) a predefined criterion that identifies sensitive information as taught by Walker. One of ordinary skill in the art would have been motivated to employ the teachings of Walker for the benefits achieved from a system that enables protecting secure information whether PII information, classified information or determined to be protected information.   (see Walker col 27 lines 52-56; col 28, lines 28-32)

Furthermore, Hammad disclose wherein a processor, a computer readable memory, and a computer readable storage medium; and program instructions stored on the computer readable storage medium for execution by the processor via the computer readable memory. (see Hammad col 3, lines 53-56: implementations (i.e. software computing) include a non-transitory computer readable storage medium, storing instructions executable by a processor in order to perform the set of described methods)

Regarding Claim 2, Hammad-Bates-Walker discloses the method according to claim 1, in which each iteration comprises: 
the (i) applying, by the one or more processing devices, a first statistical test process to a first subset of the documents, the first statistical test process estimating whether or not content of the documents of the first subset complies with a predefined criterion; (see Hammad col 1, lines 18-22: ranking search result documents for a query of a user based on one or more attributes that are associated with one or more of the search result documents; user attributes and bias measurements for the documents are determined based on indicated interactions with documents by a set of users associated with user attributes; col 15, lines 36-38: only the X highest bias measures and associated user attributes and/or the X lowest bias measures and associated user attributes are processed and retained; (bias measures: measurements or generated statistics associated with user attributes; statistical test process information)) 
the (ii) in response to a result of the first statistical test process estimating that the documents of the first subset do not comply with the criterion, selecting, by the one or more processing devices, a part of the documents of the first subset, and moving, by the one or more processing devices, the part of the documents to a second subset of the documents; (see Hammad col 3, lines 8-13: identifying additional indicated interactions with given documents by a second set of users; second set of users including users non-associated with first user attributes and indicated interactions with given documents; col 3, lines 23-31) and 
the (iii) applying, by the one or more processing devices, a second statistical test process to the second subset of the documents, the second statistical test process calculating at least one statistical metric related to the documents of the second subset. (see Hammad col 3, lines 8-13: identifying additional indicated interactions with given documents by a second set of users; second set of users including users non-associated with first user attributes and indicated interactions with given documents; col 3, lines 23-31: identifying second user attributes indicated interactions with given documents by a third set of users associated with second user attribute; determining second user attribute bias measures (statistical information) with second user attribute)

And, Hammad discloses wherein the method comprises one or more iterations, for (i), and for (ii), and for (iii) further comprising repeating the iteration until the first statistical test process estimates that the documents of the first subset comply with the predefined criterion. (see Hammad col 9, lines 23-30: steps repeated (i.e. iteration) for each of a plurality of additional search results documents in order to determine rankings of a set of documents based on overall bias measures; (determine set of documents matching criterion))    

Furthermore, Hammad-Bates does not specifically disclose for (i) a predefined criterion indicative of sensitive information.  
However, Walker discloses for (i) a predefined criterion indicative of sensitive information. (see Walker col 27 lines 52-56: Personally Identifiable Information (PII) is information that can be used, either on its own, or with other information, to uniquely identify or locate a person; All PII stored electronically must be categorize and sufficiently protected according to level of risk of exposure to the individual; col 28, lines 28-32: all data added to InteracVault products is classified based on its level of sensitivity, value and criticality to an individual; the classification of each data element determines how it is managed and whether the data needs to be encrypted; the overall document classification is assigned the highest rating (i.e. high water mark) of all of the metadata fields associated with the document stored; (PII information, classified information, protected information))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates for (i) a predefined criterion indicative of sensitive information as taught by Walker. One of ordinary skill in the art would have been motivated to employ the teachings of Walker for the benefits achieved from a system that enables protecting secure information whether PII information, classified information or determined to be protected information.   (see Walker col 27 lines 52-56; col 28, lines 28-32)

Regarding Claim 3, Hammad-Bates-Walker discloses the method according to claim 1, wherein a fraction of documents of the first subset to be analyzed by the first statistical test process, for a predefined confidence level, is lower compared to a corresponding fraction of the documents to be analyzed by the second statistical test process. (see Hammad col 15, lines 36-38: only the X highest bias measures and associated user attributes and/or the X lowest bias measures and associated user attributes are processed and retained; (bias measures: measurements or generated statistics associated with user attributes); (measures are lower for a different set of documents))    

Regarding Claim 4, Hammad-Bates-Walker discloses the method according to claim 1, whereinbased on overall bias measures for the set of documents; (selected documents at random do not comply with criteria))    
Hammad-Walker does not specifically disclose selecting documents of a first subset that does not comply with a predefined criterion.
However, Bates discloses wherein the selecting the part of the documents comprises selecting a first document of the first subset that does not comply with the predefined criterion. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit then a loop is initiated to process each link of document; if document does match search criteria additional searching is performed to determine if any descendant documents (second subset of documents) match the search criteria)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Walker for selecting documents of a first subset that does not comply with a predefined criterion as taught by Bates.  One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)  

Regarding Claim 12, Hammad-Bates-Walker discloses the method according to claim 1, including predefined criterion. (see Hammad col 9, lines 23-30: steps repeated for each of a plurality of additional search results for documents to determine rankings of the set of documents based on overall bias measures)

Hammad-Walker does not specifically disclose documents of a first subset do not comply with criterion.
However, Bates discloses wherein further comprising, in response to a result of the first statistical test process, estimating that documents of the first subset do not comply with the criterion, selecting a volume where the documents are stored, and moving the documents of the volume to the second subset of the documents. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit then a loop is initiated to process each link of document; if document does match search criteria additional searching is performed to determine if any descendant documents match the search criteria; (new searches, links accessed))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Walker for documents of a first subset do not comply with criterion as taught by Bates. One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)     

Regarding Claim 18, Hammad-Bates-Walker discloses the method according to claim 1, including specifying at least one of a confidence level and a probability of error for identifying documents. (see Hammad col 1, lines 18-22: ranking search result documents for a query of a user based on one or more attributes that are associated with one or more of the search result documents; (rank or confidence level associated with optimum fit for documents based on user attributes); (selected: confidence level, rank))
Hammad-Walker does not specifically disclose process for determining documents that do not comply with predefined criterion. 
However, Bates discloses wherein, for the second statistical test process, process for determining documents that do not comply with the predefined criterion. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit then a loop is initiated to process each link of document; if document does match search criteria additional searching is performed to determine if any descendant documents match the search criteria)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Walker for process for determining documents that do not comply with predefined criterion as taught by Bates.  One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)     

Regarding Claims 21, 22, 23, 24, Hammad-Bates-Walker discloses the method of claim 1, including predefined criterion. (see Hammad col 9, lines 23-30: steps repeated for each of a plurality of additional search results for documents to determine rankings of the set of documents based on overall bias measures)  
Hammad-Bates does not specifically disclose criterion that identifies the group consisting of: personally identifiable information, classified information, and information that an organization has an interest to protect. 
However, Walker discloses wherein the predefined criterion that identifies sensitive information comprises a predefined criterion that identifies one or more selected from the group consisting of: personally identifiable information, classified information, or information that an organization has an interest to protect. (see Walker col 27 lines 52-56: Personally Identifiable Information (PII) is information that can be used, either on its own, or with other information, to uniquely identify or locate a person; All PII stored electronically must be categorize and sufficiently protected according to level of risk of exposure to the individual; col 28, lines 28-32: all data added to InteracVault products is classified based on its level of sensitivity, value and criticality to an individual; the classification of each data element determines how it is managed and whether the data needs to be encrypted; the overall document classification is assigned the highest rating (i.e. high water mark) of all of the metadata fields associated with the document stored; (PII information, classified information, protected information))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates criterion that identifies the group consisting of: personally identifiable information, classified information, and information that an organization has an interest to protect as taught by Walker. One of ordinary skill in the art would have been motivated to employ the teachings of Walker for the benefits achieved from a system that enables protecting secure information whether PII information, classified information or determined to be protected information.   (see Walker col 27 lines 52-56; col 28, lines 28-32)

6.        Claims 5, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Bates and further in view of Walker and Zhang et al. (US Patent No. 9,244,976).

Regarding Claim 5, Hammad-Bates-Walker discloses the method according to claim 4.
Hammad-Bates-Walker does not specifically disclose the documents organized in a document hierarchy (file system).
However, Zhang discloses wherein the documents are organized in a document hierarchy, and wherein the selecting the at least one further document is based at least in part on a location of the first document within the document hierarchy. (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized; col 5, lines 26-34: utilized for real-world and synthetic file systems, file systems scalable to one billion files and millions of directories; (hierarchical file system; location associated with file within file system))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Walker for the documents organized in a document hierarchy as taught by Zhang.  One of ordinary skill in the art would have been motivated to employ the teachings of Zhang for the benefits enabling an efficient, accurate, and scalable system for achieving query results with minimal data processing. (see Zhang col 4, lines 26-32)     

Regarding Claim 15, Hammad-Bates-Walker discloses the method according to claim 1.
Hammad-Bates-Walker does not specifically disclose querying for a fixed number of documents picked randomly and for random sampling process (such as elastic search random sampling).
However, Zhang discloses wherein further comprising using a random sampling functionality for querying for a fixed number of documents that are picked randomly (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized; col 5, lines 26-34: utilized for real-world and synthetic file systems, file systems scalable to one billion files and millions of directories; employing data analytics enabling processing of large number of documents; (fixed number of documents within file system)), wherein the random sampling functionality comprises an elastic search random sampling process. 
(see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized; (analogous to elastic search random sampling search process))     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Walker for querying for a fixed number of documents picked randomly and for random sampling process (such as elastic search random sampling) as taught by Zhang. One of ordinary skill in the art would have been motivated to employ the teachings of Zhang for the benefits enabling an efficient, accurate, and scalable system for achieving query results with minimal data processing.  (see Zhang col 4, lines 26-32)   

Regarding Claim 17, Hammad-Bates-Walker discloses the method according to claim 1.
Hammad-Bates-Walker does not specifically disclose using directory information of a document hierarchy for identifying a random sample of documents. 
However, Zhang discloses wherein further comprising using directory information of a document hierarchy for identifying a random sample of documents to be analyzed. (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized; col 5, lines 26-34: utilized for real-world and synthetic file systems, file systems scalable to one billion files and millions of directories; (employing data analytics, enabling processing of large number of documents within a document hierarchy (file directories) such as within a file system))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Walker for using directory information of a document hierarchy for identifying a random sample of documents as taught by Zhang.  One of ordinary skill in the art would have been motivated to employ the teachings of Zhang for the benefits enabling an efficient, accurate, and scalable system for achieving query results with minimal data processing.  (see Zhang col 4, lines 26-32)     

7.        Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Bates and further in view of Walker and Zhang and Haigh et al. (US PGPUB No. 20070112754).

Regarding Claim 6, Hammad-Bates-Walker discloses the method according to claim 1. 
Hammad-Bates-Walker does not specifically disclose a random sampling process. 
However, Zhang discloses wherein and the second statistical test process is a random sampling process. (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates for a random sampling process as taught by Zhang.  One of ordinary skill in the art would have been motivated to employ the teachings of Zhang for the benefits enabling an efficient, accurate, and scalable system for achieving query results with minimal data processing.  (see Zhang col 4, lines 26-32) 

Hamad-Bates-Walker-Zhang does not specifically disclose an elusion sampling process.
However, Haigh discloses wherein the first statistical test process is an elusion sampling process. (see Haigh paragraph [0088], lines 7-11: goals may include finding all the matches that the original templates did, capturing any false negatives and eliminate false positives, and/or changing the shapes of the templates somewhat to capture the user's broader intent (e.g. eliminate noise, “false” results); (determination of false negatives process is analogous to an elusion process))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Walker-Zhang for an elusion sampling process as taught by Haigh. One of ordinary skill in the art would have been motivated to employ the teachings of Haig for the benefits a system the enables the elimination of incorrect analysis information such as false negatives. (see Haigh paragraph [0088], lines 7-11)

8.        Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad Hammad in view of Bates and further in view of Walker and Andrejko et al. (US PGPUB No. 20160359894).    

Regarding Claim 7, Hammad-Bates-Walker discloses the method according to claim 1. 
Hammad-Walker does not specifically disclose finding documents, during a statistical test process, which does not comply with predefined criterion.
However, Bates discloses wherein, in response to finding a document, during the second statistical test process, which does not comply with the predefined criterion, the document is made a subject of a remediation process. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit then a loop is initiated to process each link of document; if document does match search criteria additional searching is performed to determine if any descendant document matches the search criteria; (remediation action: process second subset of documents))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Walker for finding documents, during a statistical test process, which does not comply with predefined criterion as taught by Bates.  One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)   

Hammad-Bates-Walker does not specifically disclose wherein a remediation process comprises moving a document to a quarantine area. 
However, Andrejko discloses wherein the making the document the subject of the remediation process comprises moving the document to a quarantine area. (see Andrejko paragraph [0037], lines 28-31: highest risk documents are removed from the ingestion pipeline altogether and placed in a quarantine area for later analysis: remediation process: move to a quarantine area))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Walker for a remediation process comprising moving a document to a quarantine area as taught by Andrejko. One of ordinary skill in the art would have been motivated to employ the teachings of Andrejko for the benefits achieved from a system that enables a secure for placement for documents not conforming to required criteria for documents. (see Andrejko paragraph [0037], lines 28-31) 

9.        Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Bates and further in view of Walker and Haigh (US PGPUB No. 20070112754).

Regarding Claim 9, Hammad-Bates-Walker discloses the method according to claim 1. 
Hammad-Bates-Walker does not specifically disclose a false negative analysis performed. 
However, Haigh discloses further comprising performing a false negative analysis as part of the second statistical test process on the second subset. (see Haigh paragraph [0088], lines 7-11: goals may include finding all the matches that the original templates did, capturing any false negatives and eliminate false positives, and/or changing the shapes of the templates somewhat to capture the user's broader intent (e.g. eliminate 
noise, “false” results))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Walker for a false negative analysis performed as taught by Haigh.  One of ordinary skill in the art would have been motivated to employ the teachings of Haig for the benefits a system the enables the elimination of incorrect analysis information such as false negatives. (see Haigh paragraph [0088], lines 7-11)      

Furthermore, Hammad-Walker does not specifically disclose documents found which do not comply with criterion. 
However, Bates discloses wherein, in response to further documents being found which do not comply with the criterion, a manual review process is used for identifying documents that do not comply with the predefined criterion. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit then a loop is initiated (manual review initiated) to process each link of document; if document does match search criteria additional searching is performed to determine if any descendant documents match the search criteria)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Walker for documents found which do not comply with criterion as taught by Bates. One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)         

Regarding Claim 11, Hammad-Bates-Walker discloses the method according to claim 9, further comprising including predefined criterion, updating the predefined criterion.  (see Hammad col 9, lines 23-30: steps repeated for each of a plurality of additional search results for documents to determine rankings of the set of documents based on overall bias measures; col 12, lines 44-49: steps performed on a periodic or other basis to update user attributes associated with users (user attributes associated with search criteria, criterion updated))
Hammad-Walker does not specifically disclose documents found which do not comply with criterion. 
However, Bates discloses wherein, in response to still further documents being found which do not comply with the criterion. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit then a loop is initiated to process each link of document; if document does match search criteria additional searching is performed to determine if any descendant documents match the search criteria)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Walker for documents found which do not comply with criterion as taught by Bates. One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)       

10.        Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Bates and further in view of Walker and Light (US Patent No. 6,480,835) and Zhang. 

Regarding Claim 13, Hammad-Bates-Walker discloses the method according to claim 1.
Hammad-Bates-Walker does not specifically discloses analyzing a remote volume of documents.
However, Light discloses wherein further comprising analyzing a remote volume of documents. (see Light col 5, line 66 - col 6, line 8: filtering at the server processor (i.e. remote computing system coupled to remote document storage); when performed at a site remote from the client, filtering reduces the amount of metadata transmitted to and stored by client; col 18, lines 7-8: client queries remote database for full text of certain documents)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Walker for analyzing a remote volume of documents as taught by Light. One of ordinary skill in the art would have been motivated to employ the teachings of Light for the benefits achieved from a system that enables efficient and optimized processing of information associated with a set of documents. (see Light col 5, line 66 - col 6, line 8)  

Hammad-Bates-Walker-Light does not specifically disclose analyzing utilizing a stratified sampling process.
However, Zhang discloses wherein analyzing a remote volume of documents using a stratified sampling process comprises an iteration including. (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Walker-Light for a stratified sampling process as taught by Zhang. One of ordinary skill in the art would have been motivated to employ the teachings of Zhang for the benefits enabling an efficient, accurate, and scalable system for achieving query results with minimal data processing. (see Zhang col 4, lines 26-32)  

Furthermore, Hammad discloses wherein the stratified sampling process comprises an iteration including:
(i)  ensuring that documents are in the volume for a predefined time period; (see Hammad col 9, lines 23-30: steps repeated for each of a plurality of additional search results documents to determine ranking of those documents based on overall bias measures; steps performed on a periodic basis (predefined time period) to update user attributes and bias measures) and   
(iv) selecting a unique document from each time window. (see Hammad col 8, lines 30-34: include for a user identifiers of documents selected by the user in response to search queries issued by user)  

Although Hammad-Bates-Walker-Light discloses identifying documents based upon criterion, Hammad-Bates-Walker-Light does not specifically disclose (ii) splitting time period into time windows and (iii) selecting values for each time window and identifying documents.
However, Haigh discloses: 
(ii)  splitting the time period into time windows of fixed size, creating a set of documents per time window; and (iii) selecting a number of random values for each time window and identifying documents created in a sequence according to the random values. (see Haigh paragraph [0089], lines 9-15: time domain data, a list of time durations for events of interest; time series data, wherein an event is an identified time segment of interest (time segment, time window); paragraph [0022], lines 9-11: the data may be stored in a database that includes time series data used to track variables over expanses of time; (document data divided by time-based periods, analogous to dividing data into time windows))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Walker-Light for (ii) splitting time period into time windows and (iii) selecting values for each time window and identifying documents as taught by Haigh. One of ordinary skill in the art would have been motivated to employ the teachings of Haig for the benefits a system the enables the elimination of incorrect analysis information such as false negatives. (see Haigh paragraph [0088], lines 7-11)  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
June 6, 2022

                                                                                                                                                                                                      /FATOUMATA TRAORE/Primary Examiner, Art Unit 2436